Citation Nr: 9928110	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from July 1994 through July 
1997.  The present appeal ensues from a November 1997 rating 
decision by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  


REMAND

The veteran claims that the evaluation assigned to her right 
knee disability does not reflect accurately the severity of 
her symptomatology.  The veteran's assertion of an increase 
in the severity of her right knee symptomatology is 
sufficient to establish a well-grounded claim for a higher 
evaluation pursuant to 38 U.S.C.A. § 5107 (West 1991).  
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994);  Proscelle v. 
Derwinski, 2 Vet.App. 629, 631-32 (1992).  However, a 
preliminary review of the record discloses that additional 
action is required prior to further Board review of the 
veteran's claim.  During the June 1999 video conference 
hearing, the veteran's representative requested the Board to 
remand this matter to afford the veteran an examination to 
assess the severity of a scar located on her right knee.  The 
representative made this request, because he argues that 
there is a discrepancy between the September 1998 VA 
examination report, which apparently indicates that the 
veteran has a tender scar on her right knee, and the October 
1997 VA examination report, which is negative for objective 
findings regarding a tender scar.  A review of the record 
shows that the September 1998 VA examination report has not 
been associated with the claims file.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


1.  The RO should obtain a copy of the 
September 1998 VA examination report and 
associate it with the claims file.

2.  The RO should afford the veteran a VA 
examination in order to ascertain the 
nature and severity of her right knee 
disability, including the scar on her 
right knee.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The veteran's claims file 
must be made available to the examiner 
for review.  The examiner should note all 
clinical manifestations of the veteran's 
service-connected disability, and 
quantify the degree of the veteran's 
impairment caused by the disability.  The  
examiner should provide the complete 
rationale upon which his/her opinions are 
based. 

3.  After completion of the above, the 
RO should review the expanded record and 
determine whether a higher rating is 
warranted under the criteria for rating 
knee disabilities and the criteria for 
rating scars.  Unless the claim is 
granted, the veteran and her 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond before the record is returned 
to the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  However, no action is required 
of the veteran until she is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












